Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-12, 19-23 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoogerbrugge et al., US Patent 6,615,333 (hereinafter Hoogerbrugge) in view of Fukai et al., US Patent Application Publication 2010/0169610 (hereinafter Fukai).
	Regarding claim 6, Hoogerbrugge teaches:
A processor operable to execute, under a pipeline system, an instruction sequentially issued according to a program included in an instruction set, the processor comprising: a fetch circuit operable to fetch the instruction (see e.g. fig. 1, instructions are fetched and then issued); a register file including a plurality of registers (see e.g. fig. 1, 2 register file); a forwarding selector (see e.g. fig. 2, col. 9 line 40 – col. 10 line 32, a multiplexer selects data to be forwarded); a processing execution circuit (see e.g. col. 2 lines 7-35, execution of memory access instructions); and a processor control circuit 

Fukai teaches indicating which stage of a pipeline is permitted to be forwarded (see e.g. fig. 11, 12, para. [0017-8], [0108-11]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Hoogerbrugge and Fukai to indicate which stage of the pipeline is permitted to be forwarded. This would have provided an advantage of achieving lower power consumption by inhibiting unnecessary writing to a register such as disclosed by Fukai (see e.g. para. [0029-34]).
Regarding claim 7, Hoogerbrugge in view of Fukai teaches or suggests:
The processor according to claim 6, wherein the processor is provided with N pieces of the processing execution circuit (N is an arbitrary natural number), and can execute in parallel an instruction word including the N instructions included in the instruction set in one word by the corresponding processing execution circuit, wherein M processing execution circuits out of the N processing execution circuits (M is an arbitrary natural number equal to or smaller than N) are coupled with forwarding selectors of the number corresponding to each input number, wherein the instruction decoder decodes in parallel the N instructions included in the fetched instruction word and outputs the corresponding decoded result to each of the N processing execution circuits, and the decoded result corresponding to the M processing execution circuits includes the decoded result of the field to specify whether to prohibit or to permit the forwarding, wherein the processor control circuit is provided with M forwarding control circuits corresponding to the M processing execution circuits, and wherein each of the 
Regarding claim 8, Hoogerbrugge in view of Fukai teaches or suggests:
The processor according to claim 7, wherein the processor control circuit holds the destination operand code corresponding to each of N processing execution circuits in the pipeline registers for every pipeline stage, wherein the processor control circuit is provided with M forwarding control circuits corresponding to the M processing execution circuits, and wherein, on the basis of a decoded result of a field to specify whether to prohibit or to permit the forwarding, when the forwarding is prohibited, each of the M forwarding control circuits controls one or more forwarding selectors coupled to the corresponding processing execution circuit to read a value of the register specified by the source operand code respectively corresponding to the one or more forwarding selectors from the register file and to supply it to the processing execution circuit concerned, and when the forwarding is permitted, each of the M forwarding control circuits compares the destination operand code corresponding to each processing execution circuit from among the N processing execution circuits that are held for every pipeline stage at the pipeline registers with the source operand code corresponding to the one or more forwarding selectors, respectively, and controls the forwarding selector concerned to execute the forwarding from a pipeline stage to the processing execution circuit (see e.g. Hoogerbrugge fig. 1, 2, col. 3 lines 3-17, col. 9 line 40 – col. 10 line 32). 
Regarding claim 9, Hoogerbrugge in view of Fukai teaches or suggests:

Regarding claim 10, Hoogerbrugge in view of Fukai teaches or suggests:
The processor according to claim 9, wherein the processor is provided with N pieces of the processing execution circuit (N is an arbitrary natural number), and can execute in parallel an instruction word including the N instructions included in the instruction set in one word by the corresponding processing execution circuit, wherein M processing execution circuits out of N processing execution circuits (M is an arbitrary natural number equal to or smaller than N) are coupled with forwarding selectors of the 
Regarding claim 11, Hoogerbrugge in view of Fukai teaches or suggests:
The processor according to claim 10, wherein the processor control circuit holds the destination operand code corresponding to each of the N processing execution circuits in the pipeline registers for every pipeline stage, wherein the processor control circuit is provided with M forwarding control circuits corresponding to the M processing execution circuits, and wherein, on the basis of the decoded result of the field to prohibit or to permit the forwarding or to specify the forwarding source, when the forwarding is prohibited, each of the M forwarding control circuits controls one or more forwarding selectors coupled to the corresponding processing execution circuit to read a value of the register specified by the source operand code respectively corresponding to the one or more forwarding selectors from the register file and to supply it to the processing execution circuit concerned; when the forwarding is permitted, each of the M forwarding 
Claims 1-5 are rejected for reasons corresponding to those given above for claims 6-11 (forwarding is done in parallel with other processing).
Claims 19-23 are rejected for reasons corresponding to those given above for claims 6-11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoogerbrugge in view of Fukai, further in view of Kainaga et al., US Patent Application Publication 2002/0116599 (hereinafter Kainaga).
Regarding claim 12, Hoogerbrugge in view of Fukai teaches or suggests:
The processor according to claim 6.

Kainaga teaches a processor on a single semiconductor substrate (see e.g. para. [0142], claims 4, 18).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Hoogerbrugge, Fukai, and Kainaga such that the processor is formed over a single semiconductor substrate. This would have provided the clearly predictable result of using an identical system simply on a single substrate. This would have also allowed for simpler packaging of the system.


Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive.
Applicant argues a lack of teaching of the amended “flexibly specifying or not specifying a forwarding source”

Examiner respectfully disagrees. Due to claiming the amended limitation in the alternative, the prior art need only teach one of the alternatives. Any prior art reference will either specify or not specify a forwarding source. These are the only two options. For example, when forwarding is not used, a forwarding source is not specified.
Applicant argues a lack of teaching of “the processor compares a value held in a designated pipeline stage of a plurality of pipeline registers with a source operand code of a designated instruction and refers to a matching pipeline register”

Examiner respectfully disagrees. An address is an operand code of a designated load or store instruction and is compared using a value in a pipeline stage (see e.g. Hoogerbrugge col. 9 line 40 – col. 10 line 32).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183